Dismissed and Memorandum Opinion filed September 2, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-21-00357-CV

                     IN THE INTEREST OF H.N.H., A CHILD


                      On Appeal from the 311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-11726

                             MEMORANDUM OPINION

       This is an attempted appeal by appellants mother and presumed father of the
child H.N.H. from an order for genetic testing signed June 10, 2021.1 See Uniform
Parentage Act, Tex. Fam. Code Ann. §§ 160.501–.512. Generally, appeals may be
taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001). When orders do not dispose of all pending parties and claims, the
orders remain interlocutory and unappealable until final judgment is rendered
unless a statutory exception applies. Bally Total Fitness Corp. v. Jackson, 53

       1
         The notice of appeals refers to a June 9, 2021 order, which we interpret to be the June
10, 2021 order.
S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992) (orig. proceeding). An order for genetic testing is an interlocutory
order and not appealable under either the Family Code or the Civil Practices and
Remedies Code. In re Office of Attorney Gen. of Tex., 272 S.W.3d 773, 777 (Tex.
App.—Dallas 2008, orig. proceeding).

      On August 4, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellants filed a
response demonstrating grounds for continuing the appeal on or before August 16,
2021. See Tex. R. App. P. 42.3(a). Appellants did not respond.

      Accordingly, the appeal is ordered dismissed for want of jurisdiction.



                                       PER CURIAM




Panel consists of Justices Jewell, Spain, and Wilson.




                                         2